Affirming. *Page 167 
This is an appeal from a judgment of the Letcher circuit court approving an issue of funding bonds, in the sum of $73,002.57, by the Letcher County Board of Education. It has repeatedly been held that a county board of education may thus fund a valid indebtedness. Lee v. Board of Education of Bell County, 261 Ky. 379, 87 S.W.2d 961; Hundley v. Board of Education of Mt. Eden Graded Common School Dist., 265 Ky. 33,95 S.W.2d 1091; Lawson v. Board of Education of Greenup County School Dist., 265 Ky. 630, 97 S.W.2d 542; Harris v. Holt, 266 Ky. 576, 99 S.W.2d 759.
The record discloses the assessed value of the property subject to school taxation within the county, the levies made, the amounts budgeted for each year, and the amounts actually expended, as well as the particular items of indebtedness outstanding. A brief is filed on behalf of the Board of Education, but none is filed on behalf of appellee. So far as the record discloses, the indebtedness sought to be funded arises from casual deficits in the revenue not reasonably to be anticipated, and the issue of funding bonds must therefore be approved. The debt appears to be within the limits prescribed by the Constitution.
It is to be hoped that the appellant Board of Education will adopt a less optimistic view of tax collections in the future in the interest of the taxpayers in the community which it represents and that a retrenchment will result in avoiding further deficits.
Judgment affirmed.